 

 

Case 3:19-cv-00244-S-BN Document:\§: Filed 01/3€/19 Page 1 of 14 PagelD 5

l\?>"l'l

uNlTED sTATEs DlsTRlcT couRT l l ~
FoR THE NoRTHERN DisTRlcT oF TExAL‘s§§ §§ rig ;, 39

Trenton Harris, Civil Action No.: M""`

., z_':j

Plaintiff,

v. -~ , ,
8°§9€9” 244~» S
Health insurance innovations lnc.,

and Health Plan intermediaries Holdings LLC.

Defendants.

For this Comp|aint, the Plaintiff, Trenton Harris, states as follows:
JUR|SD|CT|ON

1. This action arises out of the Defendants violations of the Teiephone Consumer
Protection Act, 47 U.S.C. 227 §, et seq. (the “TCPA”) by negligently, knowingly, and/or
willfully by placing automated telephone calls with prerecorded messages to Plaintist
cellular phone number 858-335-9276 without prior consent and even after Plaintiff
opted-out of the Defendants calls and revoked consent, thereby violating the TCPA, and
the invasions of the Plaintist personal privacy.

2. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) & (c), because
Plaintiff resides within the Northern District of Texas, a substantial portion of the events
or omissions giving rise to the claim occurred in this District, and the Defendants

regularly transacts business in this District.

PART|ES

 

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 2 of 14 PagelD 6

3. The Plaintiff, Trenton Harris (“Plaintiff” or “Mr. Harris”), is an adult individual
residing in Dallas, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

4. Defendant, Hea|th insurance innovations |nc. (“H|l”), is a Delaware corporation
that is doing business in the State of Texas. The company headquarters is located at
15438 N FLOR|DA AVE STE 201 TAMPA, FL 33613-1223. The Delaware registered
agent is Corporation Service Company located at 251 Little Falls Drive, Wi|mington, DE
19808.

5. Defendant, Hea|th Plan intermediaries Holdings LLC (“HPIH”), is a Delaware
corporation that is also doing business in the State of Texas. The company
headquarters is also located at 15438 N FLOR|DA AVE STE 201 TAMPA, FL 33613-
1223. The Texas registered agent is Corporation Service Company located at 211 E. 7th

Street Suite 620 Austin, TX 78701.

FACTS

6. Beginning in and around June, 2018, Plaintiff began to receive automated
healthcare enrollment calls to his cell phone, 858-335-9276, with prerecorded
messages from the Defendants.

7. Plaintiff had no prior business relationship with Defendants to provide any prior
express consent for Defendants to call the Plaintist cellular telephone by use of an
ATDS or prerecorded message.

8. When Plaintiff would answer the calls, he would hear a brief pause followed by a
prerecorded message that would be played each time. One of the prerecorded
messages was “Hi this is Jennifer, l am calling about the new affordable health

insurance rates available in your area. l have pre-approvals ready including companies

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 3 of 14 PagelD 7

like United, Blue Cross, Aetna, Cigna, and many more. lf you would like a free quote
press 1 to speak to an agent or press 2 to be placed on our do not call list.”

9. Another prerecorded message had a brief pause followed by “ Hi, this is Suzanne
l'm calling to let you know that we have been granted a limited health enrollment period
for a few weeks so you and your family can get a great insurance plan at the price you
can afford and we make it easy sign up we have Pre-approvals ready in your area
including Cigna Blue Cross United and many more press 1 to get a hassle free
assessment Or press 2 to be placed on our DO NOT CALL list thanks for your time and
be healthy and blessed.”

10. Plaintiff would routinely press 2 to opt out of the Defendants calls.

11. Despite pressing 2 and choosing to opt out of the Defendants calls, Plaintiff is still
receiving numerous heath enrollment calls to his cell phone nearly every day. There
have been a minimum of 66 calls since June 2018.

12. Short|y after Plaintiff began receiving the automated healthcare calls, Plaintiff
called one of the numbers back and spoke to a representative Plaintiff told the
representative he was receiving harassing unwanted calls and wanted to be placed on
the do-not-call list. The representative laughed and hung up on the Plaintiff.

13. At all times mentioned herein, Defendants called the Plaintiff using an automated
telephone dialer system (“ATDS” or “predictive dialer”).

14. As a direct result of the automated phone calls to Plaintist cell-phone, the Plaintiff
suffered and continues to suffer from headaches, anger, emotional distress, frustration,
personal injury, physical sickness and was totally annoyed by the Defendants intrusive

conduct.

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 4 of 14 PagelD 8

15. Defendants unwanted phone calls have invaded Plaintiff’s privacy by interrupting
Plaintiffs activities while in his home.
16. Plaintiff was also interrupted while on personal calls on his cell phone by
Defendants automated phone calls.
17. Further, Plaintiffs inability to get the automated phone calls with prerecorded
messages to stop, despite telling the Defendants verbally on numerous occasions and
by pressing 2 to opt out, have caused Plaintiff further frustration and emotional drain.
18. The phone calls also caused Plaintiff tangible harm. Defendants phone calls
caused Plaintiffs cell phone battery to deplete, resulting in Plaintiff recharging the
battery more often and incurring unnecessary additional electricity charges
19. ln specific, the Plaintiff documented the following illegal communications from the
Defendants:

a. 513-440-4480 on June 1, 2018 at 11:37 AM

b. 513-440-4479 on June 1, 2018 at 12:44 PM

c. 513-440-4479 on June 1, 2018 at 2:59 PM

d. 513-440-4479 on June 4, 2018 at 11:09 AM

e. 513-440-4479 on June 4, 2018 at 3:44 PM

f. 513-440-4479 on June 4, 2018 at 5:24 PM

g. 267-366-6274 on June 5, 2018 at 2:40 PM

h. 267-366-6274 on June 5, 2018 at 5:58 PM

ih 334-246-2496 on June 6, 2018 at 11:12 AM

j. 386-204-0844 on June 6, 2018 at 12:30 Pl\/l

k. 334-246-2496 on June 6, 2018 at 2:16 PlVl

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 5 of 14 `PagelD 9

|. 334-246-'2496 on June 6, 2018 at 5:33 PM
m. 443-384-0140 on June 7, 2018 at 11:11 AM
n. 443-384-0140 on June 7, 2018 at 2:49 PM

o. 443-384-0186 on June 7, 2018 at 2:54 PM
p. 443-384-0140 on June 7, 2018 at 4:57 PM
q. 317-348-3070 on June 8, 2018 at 11:10 AM
r. 217-636-4421 on June 8, 2018 at 11:18 AM
s. 217-636-4421 on June 8, 2018 at 1:44 PM

t. 941-840-5230 on June 11, 2018 at 11:03 AM
u. 225-532-1203 on June 11, 2018 at 2120 PM
v. 941-840-5230 on June 11, 2018 at 3:21 PM
w. 954-234-2448 on June 12, 2018 at 11:02 AM
x. 954-234-2448 on June 12, 2018 at 12:34 PM
y. 954-234-2448 on June 12, 2018 at 3:15 PNl
z. 443-203-1055 on June 13, 2018 at 11:01 AM
aa.443-203-1055 on June 13, 2018 at 1:35 PM
bb.443-205-1055 on June 14, 2018 at 11:07 AM
cc. 443-205-1578 on June 14, 2018 at 3:26 PM
dd.443-205-4323 on June 15, 2018 at 12:15 PM
ee.443-205-4323 on June 15, 2018 at 3:38 PM
ff. 478-238-9853 on June 27, 2018 at 11:27 AM
gg.478-238-9853 on June 27, 2018 at 1:20 Pl\/l

hh.478-238-9853 On June 27, 2018 at 3:44 PM

Case 3:19-cv-00244-S-BN Document3 Filed 01/31/19

ii. 508-465-5760 on June 28, 2018 at 11:02 AM

jj. 732-228-4139 on June 28, 2018 at 1:14 PM

kk. 256-867-1371 on August 24, 2018 at 11:12 AM

|l. 304-350-1865 on August 24, 2018 at 2:56 PM

mm. 319-382-0346 on August 27, 2018 at 1:55 PM
nn.419-223-9341 August 28, 2018 at 1:26 PM
oo.803-794-2184 on August 29, 2018 at 11:50 PM
pp.201-204-5686 on September 10, 2018 at 11:11 AM
qq.234-206-8892 on September 10, 2018 at 11:41 AM
rr. 234-206-8892 on September 10, 2018 at 11:42 AM
ss. 234-206-8892 on September 10,2018 at 11:43 AM

tt. 234-206-8892 on September 10, 2018 at 11:44 AM
uu.234-206-8892 on September 10, 2018 at 3:22 PM

W. 201 -21 5-0208 on September 28, 2018 at 11:05 AM
ww. 201-215-1016 on October1, 2018 at 10:13AM
xx. 201-215-1056 on October1, 2018 at 1:56 PM

yy. 201-215-1518 on October 5, 2018 at 10:12 AM

zz. 201-215-1497 on October 5, 2018 at 10:54 AM

aaa. 201-215-1538 on October 5, 2018 at 3:42 PM
bbb. 201-215~1726 on October 8, 2018 at 10:55 AM

ccc. 201-215-1741 on October 8, 2018 at 1:40 PM

 

Page 6 of 14 PagelD 10

ddd. 520-341-1721 on October 23, 2018 at 11:12 AM

eee. 480-681-1479 On October 26, 2018 at 11:41 AM

 

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 7 of 14 PagelD 11

fff. 210-944-4298 on November 20, 2018 at 12:03 PM

ggg. 803-709-8501 on November 26, 2018 at 7:50 PM

hhh. 309-571-1582 on November 30, 2018 at 11:10 AM

iii. 563-334-9840 on December 10, 2018 at 1:35 PM

jjj. 913-246-9850 on December 18, 2018 at 4:59 PM

kkk. 720-487-1886 On December 31, 2018 at 2:14 PM

ll|. 720-487-1620 on January 2, 2019 at 4:13 PM

mmm. 860-271-0831 on January 9, 2019 at 11:12 AM

nnn. 224-765-4886 on January 11, 2019 at 2:54 PM
20. Plaintiff was called on his cell phone with automated phone calls that played
prerecorded messages a minimum of 66 times from June 2018 through present. Plaintiff
both opted out by pressing 2 and verbally requested that representatives cease calling
his cell phone.

TH§ TELEPHONE CONSUMER PROTECT|ON ACT OF 1991

21. ln 1991, Congress enacted the TCPA in response to a growing number of
consumer complaints regarding telemarketing practices.
22. The TCPA regulates the use of automated telephone dialing systems.
23. 47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system (“ATDS”)
as equipment having the capacity -

(A) to store or produce telephone numbers to be called, using random or
sequential number generator; and

(B) to dial such numbers.

 

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 8 of 14 PagelD 12

24. Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS or an
artificial or prerecorded voice to a cellular phone without prior express consent by the
person being called, unless the call is for an emergency.

25. The courts and the Federal Communications Commission have interpreted the
TCPA to include unwanted telephone calls within its prohibitions

26. On July 10, 2015, the FCC issued FCC Order 15-72 where the FCC1 stated that
"a caller may not limit the manner in which revocation of prior express consent to call
may occur” and that the “burden is on the caller to prove it obtained the necessary prior
express consent”. ld. at ‘|] 30.

27. Further, consumers (the Plaintiff) may revoke consent through any reasonable
means ld. at 11 47.

28. Nothing in the language of the TCPA of its legislative history supports the notion
that Congress intended to override a consumer’s common law right to revoke consent.
ld. at ‘|] 58.

29. Some consumers may find unwanted intrusions by phone more offensive than
home mailings because they can cost them money and because, for many, their phone
is with them at almost all times ld. at ‘|] 61.

30. Consumers have a right to revoke consent, using any reasonable method

including orally or in writing. ld. at ‘|] 64.

ALLEGAT|ONS APPLlCABLE TO ALL TCPA COUNTS

 

1 Declaratory Ruling and Order, Adopted June 18, 2015, and Re|eased July 10, 2015 regarding /n
the Matter of Ru/es and Regu/ations /mp/ementing the Te/ephone Consumer Protection Act of
1991, CG Docket No. 02-278, WC Docket No. 07-135
(https://apps.fcc.gov/edocs_public/attachmatch/FCC-15-72A1.pdf).

 

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 9 of 14 PagelD 13

31. g The Plaintiff received numerous unwanted automated telephone calls with
prerecorded messages from the Defendants to his cell phone number 858-335-9276
without consent,

32. Plaintiff had no prior business relationship with the Defendants and never
provided any prior express consent to be contacted on his cell phone.

33. Plaintiff received the first automated call with a brief pause followed by a
prerecorded message from the Defendants on June 1, 2018 at 11:37 am.

34. Plaintiff opted out of all calls from the Defendants by pressing 2 when contacted
on his cell phone.

35. Plaintiff continues to receive automated phone calls on his cell phone from the
Defendants despite telling representatives on numerous occasions to put him on the do
not call list and by opting out of the calls by pressing 2. Plaintiff has received a minimum
of 66 calls from June 2018 to present.

36. lt is believed that the Defendants employs an automatic telephone dialing system
(“ATDS”) which meets the definition set forth in 47 U.S.C. § 227(a)(1).

37. Defendants contacted Plaintiff on Plaintiffs cell phone number ending in “9276”
via an ATDS as defined by 47 U.S.C. § 227(a)(1), as prohibited by 47 U.S.C. §
227(b)(1)(A).

38. Defendants continues to place automated phone calls with prerecorded
messages to the Plaintiffs cellular phone without consent using an ATDS in violation of

the TCPA numerous times thereafter.

 

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 10 of 14 PagelD 14

39. The Plaintiff has suffered and continues to suffer from actual damages that
include headaches, anger, emotional distress, frustration, personal injury, physical
sickness, and total annoyance from Defendants intrusive conduct.

40. Defendants phone calls have invaded the Plaintiffs privacy.

41. Defendants ATDS have the capacity to store or produce telephone numbers to
be called using a random or sequential number generator.

42. The telephone number that Defendants used to contact Plaintiff was and is
assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
43. Defendants phone calls to Plaintiffs cellular telephone were not for “emergency
purposes.”

44. Pursuant to the TCPA and the FCC’s January 2008 Declaratory Ruling, the
burden is on Defendants to demonstrate that it had prior express consent to call

Plaintiffs cell phone with an ATDS.

COUNT l
VlOLATIONS OF THE TELEPHONE CONSUMER PROTECT|ON`ACT -

(47 U.S.C. § 227, et seq.)

45. Plaintiff repeats and realleges the above paragraphs of this Comp|aint and
incorporates them herein by reference

46. At all times mentioned herein and within the last year, the Defendants called the
Plaintiff on his cel|phone using an ATDS or predictive dialer without prior express
consent

47. Defendants telephone systems have all the earmarks of an ATDS. Each phone

call from Defendants had a brief pause followed by a prerecorded messages from the

10

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 11 of 14 PagelD 15

Defendants that include “Hi this is Jennifer, l am calling about the new affordable health
insurance rates available in your area. l have pre-approvals ready including companies
like United, Blue Cross, Aetna, Cigna, and many more. lf you would like a free quote
press 1 to'speak to an agent or press 2 to be placed on our do not call list.”

48. Upon information and belief, Defendants predictive dialers have the capacity to
store or produce telephone numbers to be called using a random or sequential number
generator.

59. Plaintiff did not provide his consent to be contacted on his cell phone, and in fact
instructed Defendants on multiple occasions to cease all phone calls to his cell-phone
by telling representatives verbally and by pressing 2 to opt out of such calls

50. Each of the aforementioned phone calls by the Defendants constitutes a violation
of the TCPA,

51. As a result of Defendants violations of the TCPA, Plaintiff is entitled to an award
of $500.00 in statutory damages for each phone call in violation of the TCPA pursuant
to 47 U.S.C. § 227(b)(3)(B).

52. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct by

Defendants in the future.

M_T_ll
Knowing and/or Wi||ful Vio|ations of the Teiephone Consumer

Protection Act, (47 U.S.C. § 227, et seq.)

53. Plaintiff repeats and real|ages the above paragraphs of this Comp|aint and

incorporates them herein by reference.

11

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 12 of 14 PagelD 16

54. Defendants continued to place automated phone calls with prerecorded
messages to Plaintist cell phone after being advised multiple times by Plaintiff to
“cease". As such, each phone call placed to Plaintiff was made knowing and/or willful
violation of the TCPA.

55. Each of the aforementioned phone calls by the Defendants constitutes a knowing
and/or willful violation of the TCPA.

56. As a result of Defendants knowing and/or willful violations of the TCPA, Plaintiff
is entitled to an award of treble damages up to $1,500.00 for each phone call in violation
of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

57. Plaintiff is entitled to seek injunctive relief prohibiting such conduct by Defendants

in the future.

PRAYER FOR REL|EF

WHEREFCRE, the Plaintiff respectfully prays that judgment be awarded in the Plaintiffs
favor and against the Defendants as follows:
1. lnjunctive relief prohibiting such violations of the TCPA by the Defendants in
the future.
2. Statutory damages of $500.00 for each and every phone call in violation of
the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
3. Treble damages of up to $1,500.00 for each and every phone call in violation
of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C)
4. Actual damages from the Defendants for all the damages including emotional
distress, personal injury, and physical sickness

5. Such other and further relief that the court deems appropriate

12

 

Case 3:19-cv-00244-S-BN Document 3 Filed 01/31/19 Page 13 of 14 PagelD 17

Date: January 31, 2019.

Respectfully submitted,
/ /
\ rwd?r'\ \'\"WUQ

Trenton Harris

8516 Westfield Drive

Da||as, Texas 75243

Phone: (858) 335-9276

Emai|: trenttharris@yahoo.com

13

   
 

 

 

1314 1 i;:.`i.)-

Case 3:19-cv-00244-S-BN Document3 Filed 01/31/19 P ge 14 of 14 PageiD 8
.Wi 3 1 20|9

i

gas"T mg egrceptas
edit¥iii€ 1915 jrgjrme

 

JS 44 (Rev. 06/17).TXND(Rev.06/17) CIVIL COVER SHEET

The .1S 44 civil cover sheet and the information contained herein neither replace nor sup lement the filing and service of »l ea\q .. .; t '
provided by l_ocal_ rules of 'c<_)u.it. This foim, approved by the Judiciai Con erence of the nited States in September 1974, ~ a l l i..t l
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM)

I. (a) PLAiNTIFFsT{€Y\_\,U\/\ j,} wm § DEFENDANTS ;,\ t q j+\,\ 'j; h gunn rt 3 woo/g H'\ gus aj n L_
H£ q H»\/, {'1 an‘f,v\'i’¢f`m€,-A \ 01 fi€$

 
   
 
       

 

 

 

 

0 1’d\ n § L-\¢ (¢' /
(b) Counry or Residence of First used Plaintiff 0 § 1 1 61 § county of Residence <1;\1=1$¢ Lisred fendam l 1 1 0 f 0 14
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S PMINTIW CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Fimi Name, Addrm, and Teiephone Number) Attorneys (IfKnown)
00 »isi‘v=mz was
7 §€, 8 t -, 4 , §
II. BASIS OF JURISDICTION H’lace an “X” in One Bax 0nly) IlI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Boxfor Plainlijj”
(For Diversig) Cases 0n1y) and One Boxfor Defendant)

ij 1 U.S. Govemment w Federal Qnestioo P'I`F DEF PTF DEF

Plaintiff {U.S. Govemment Not a Party) Cilizen ofTiiis State CI 1 ij l Incorporated or Pri`ncipal Place Ci 4 ij 4
ofBusiness In 'l'his State

ij 2 U.S. Govei'nment ij 4 Diversity Citizen of Another State D 2 ij 2 Incorporated and Principal Plaoe ij 5 ij 5

Defendant (Indicale Citizenship afParties in ltem lIl) of Business ln Another State
Citizen or Subject of a C| 3 D 3 Foreign Nation ij 6 ij 6
Forejg Countrv

 

 

 

 
   

Click here for' Nature of Suit Code Descri tions

PERSONAL INJURY PERSONAL IN.]URY ij 625 Dmg Related Seizure ij 422 Appeal 28 USC 158 ij 375 False Claims Act

 

 

         

ij
ij 120 Marine Ci 310 Airplane |‘_'l 365 Personai Injury - ofProperty 21 USC 881 ij 423 Withdrawai ij 376 Qui Tam (31 USC
ij 130 Miiler Act ij 315 Airpiane Product Product Liability ij 690 Other 28 USC 157 3729(a))
ij 140 Negotiable Instrument Liabi]ity ij 367 Health Care/ ij 400 State Reapponionment
ij 150 Recovery of Overpayment ij 320 Assault, Libel & Pharmaceutical ` , .. '-", ij 410 Anu'mlst
& Enf`orcement o ' ’ Siandei' Persooa] Iojury ij 820 Copyngbts ij 430 Banks and Banking
Cl 151 Medicare Act ij 330 Federal Employers’ Product Liability Cl 830 Patent ij 450 Commerce
ij 152 Recovery of Defaulted Liability El 368 Asbestos Personal ij 835 Patent - Abbreviated D 460 Deportation
Student Loans Cl 340 Marine Injm'y Product New Drug Apph`cadon ij 470 Racketeer Intluenoed and
(Excludes Veterans) D 345 Marine Product Liability ij 840 Txad mark Cornipt Organizations
ij 153 Recovery of Overpayment Liabiiity PERSONAL PROPERTY W.~ ' M§K§a‘ H. f ' ij 480 Consumer Credit
ofVeteran’s Beneiits ij 350 Motoi' Vehicie Cl 370 Other Fraud ij 710 Faii' Lab<yr Standards D 861 HIA (1395&) ij 490 Cable/Sat TV
ij 160 Stockholders’ Suits El 355 Motor Vebjcle C] 371 Truth in Lendjng Act ij 862 Black Lung (923) D 850 Secuxities/Commodities/
lj 190 Other Contract Product Liability ij 380 Other Personai ij 720 Labor/Management EJ 863 DlWC/DIWW (405(g)) Exchange
ij 195 Contract Prodnct Liability ij 360 Other Persooai Property Damage Relations D 864 SSID Title XVI m Odier Statutory Actions
ij 196 Franchise Injuiy ij 385 Property Damage ij 740 Railway Labor Act ij 865 RSI (405(g)) ij 891 Agiicultural Acts
ij 362 Personal Inju!y - Product Liabili`ty ij 751 Family and Medical D 893 Enviroomentai Mattei's
Medical Mal `

   
 

Leave Act v D 895 Freedom oflnf`ormation
ij 790 Other Labor Litigation " _`. Act
ij 896 A.\'bitmtion

 

ss
ij 210 Land Condemnation

 
       

   

 

 

 

 

 

D 440 Other Civil flights Habeas Corpus: C\ 791 Employee Retirement ij 870 Taxes (U.S. Plaintiff
ij 220 Foreciosure ij 441 Voting Cl 463 Alien Detainee Income Secun`ty Act or Defendant) ' Cl 899 Administrative Procedure
ij 230 Rent Lease & Ejectment ij 442 Employment ij 510 Motioos to Vacate ij 871 IRS_'I'hird Paxty Act/Review or Appeai of
ij 240 Torts to Land Cl 443 Housing/ Senteoce 26 USC 7609 Agency Decision
ij 245 Tort Product Liabiiity Accommodav`ons ij 530 Geneml Cl 950 Coostitutiona.iity of
Ei 290 Ali Other Reai Property ij 445 Amer. w/Disabilities ~ ij 535 Death Penalty " KZM State Smtutes
Empioyment Other: Cl 462 Natm'ah'zation Application
ij 446 Amer. w/Disabiiities - D 540 Mandamus & Other Ci 465 Ot.her lmmigration
Other ij 550 Civil Rights Actioos
ij 448 Education ij 555 Frisou Condition
ij 560 Civil Deiziinee -
Condilions of
Confinement
V. RIGIN (Place an “X” in One Box Only)
1 Originai U 2 Removed from ij 3 Remanded from ij 4 Reinstated or ij 5 Transferred from lj 6 Multidistrict ij 8 Muitidistr`ict
Proceeding State Couit Appeliate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct Fiie

 

Cire the U.S_ Civi`i Statute under which you are filing (1)0 nor caejurrsdicrwnal srer unless diversiqu L`-g_ u § L /a/a?,

Brief description of causeT(-`FH \)'\ 0\ q ‘H du §

 

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN ij cHEcK rF Tiiis ls A cLAss ACTIoN DEMAND $ _ CHECK YES only if demanded in complaint
CQMPLAINT; UNDER RULE 23, F.R.cv.P. JURY DEMAM): cl Yes mi(o
VIII. RELATED CASE(S) S _ k '
IF ANY ( ee mslruclions). JUDGE DOCKET ER

 

 

DATE SI A AHOKNEY OF RECO
_il:njn fi‘“/»si§“_iim~ m g
FOR OFHCE US ONLY

RECEIPT # AMOUN'I` APPLYING IFP JUDGE MAG. JUDGE

